Citation Nr: 0301503	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  95-33 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for generalized 
anxiety disorder, currently evaluated as 50 percent 
disabling.

[The issue of entitlement to special monthly compensation 
by reason of being in need of regular aid and attendance 
of another person, or by reason of being housebound, is 
addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
December 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama in May and November of 1997.  

In a July 2000 decision, the Board increased the 
evaluation for the veteran's generalized anxiety disorder 
from 30 percent to 50 percent.  The veteran appealed this 
determination to the United States Court of Appeals for 
Veterans Claims (Court), and, in a single-judge decision 
dated in October 2001, the Court vacated the July 2000 
Board decision to the extent that it was adverse to the 
veteran.  The case is again before the Board.  A 
subsequent Board decision was issued in May 2002; that 
decision has since been vacated, and this matter is again 
before the Board on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision 
on the veteran's claim has been obtained by the RO, and 
the RO has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's generalized anxiety disorder has been 
shown to be productive of total occupational impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for generalized 
anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.130, Diagnostic Code 9400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, 
and no further assistance is required in order to comply 
with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R. § 3.159 
(2002).  Specifically, the RO has afforded the veteran 
multiple VA examinations in conjunction with his claim and 
has obtained records of reported treatment.  Although 
there has been no evidentiary development of this case 
since the issuance of the July 2000 Board decision, the 
Board's determination on this claim, described below, 
should preclude any resultant prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The VA's duty to notify the veteran of the evidence 
necessary to substantiate his claim has also been met, as 
the RO informed him of the need for such evidence in the 
November 1997 Statement of the Case.  See 38 U.S.C.A. 
§ 5103 (West 1991 & Supp. 2001). 

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted provisions of 38 
U.S.C.A. §§ 5103 and 5103A, and in view of the disposition 
described below, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO 
developed this appeal prior to, and did not inform him of, 
the enactment of the new provisions.  See Bernard v. 
Brown, supra; see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  But 
see generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (concerning specific notice requirements of the 
VA).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2002).  In cases where entitlement to 
compensation has already been established and an increase 
in the disability rating is at issue, as here, it is the 
present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where 
there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2002). 

A 50 percent evaluation is currently assigned for the 
veteran's generalized anxiety disorder under 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2002).  

Under Diagnostic Code 9400, a 50 percent disability 
evaluation encompasses generalized anxiety disorder 
manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; or difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for 
generalized anxiety disorder manifested by occupational 
and social impairment, with deficiencies in most areas 
such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability 
to establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for 
generalized anxiety disorder which is productive of total 
occupational and social impairment, due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss 
for the names of close relatives, own occupation, or own 
name. 

In this case, the Board first notes that the veteran has 
not been employed during the pendency of this appeal.  
Moreover, his VA psychiatric examination reports from 
April 1997, January 1999, and September 1999 all contain 
Global Assessment of Functioning (GAF) scores of 50 or 
lower.  Under the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV), such scores 
contemplate serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting), or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  The 
veteran's examinations have also revealed objective 
symptoms including, depression, lapse of memory, poor 
impulses, "solitary life," and poor sleep.  

The evidence in this case, therefore, strongly suggests 
that the veteran's basic mental condition is productive of 
total occupational impairment.  The remaining question is 
whether there is evidence attributing this impairment to a 
nonservice-connected disability, rather than to the 
veteran's service-connected psychiatric disorder.  
Significantly, the veteran underwent the removal of a 
pituitary tumor in 1997 and has since been confined to a 
wheelchair.  

However, the veteran's examiners have not distinguished 
symptomatology attributable to this nonservice-connected 
disability from that attributable to generalized anxiety 
disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (when it is not possible to separate the effects of 
a nonservice-connected condition from those of a service-
connected condition, reasonable doubt should be resolved 
in the claimant's favor with regard to the question of 
whether certain signs and symptoms can be attributed to 
the service-connected condition).  Rather, the examiner 
who conducted the September 1999 VA psychiatric 
examination commented that "[the veteran's] brain surgery 
has aggravated his anxiety and depression and compounded 
the pre-surgery neurotic anxiety and depression." 

In summary, the veteran has developed pronounced 
psychiatric symptomatology concurrent with his 1997 
pituitary gland surgery and is now precluded from 
substantially gainful employment.  As the veteran's 
unemployability cannot be disassociated from his service-
connected generalized anxiety disorder, the criteria for a 
100 percent evaluation for this disorder under Diagnostic 
Code 9400 have been met.  See 38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 2002).  This represents a full grant of the 
benefit sought on appeal.


ORDER

A 100 percent evaluation for generalized anxiety disorder 
is granted, subject to the laws and regulations governing 
the payment of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

